THOMAS, Justice,
dissenting, with whom BROWN, Justice, Retired, joins.
I cannot agree with the disposition of this case according to the majority opinion, and I dissent. The majority is able to reach the result it has only by structuring a legal fiction.1 The fiction, in this instance, is that the payment by the insurance carrier to Ray Corbitt was a partial settlement of a bad faith claim owned by Brent Andersen.
My objection to the disposition according to the majority opinion is that it simply flies in the face of our well-established rule that this court will not, nor is it free to, rewrite contracts because we are bound to apply a contract as it is written so long as there is no ambiguity. Arnold v. Mountain West Farm Bureau Mutual Insurance Company, Inc., 707 P.2d 161 (Wyo.1986); Adobe Oil & Gas Corporation v. Getter Trucking Company, Inc., 676 P.2d 560 (Wyo.1984); Rainbow Oil Company v. Christmann, 656 P.2d 538 (Wyo.1982); McCartney v. Malm, 627 P.2d 1014 (Wyo.1981); Wyoming Machinery Company v. United States Fidelity & Guaranty Company, 614 P.2d 716 (Wyo.1980); Quin Blair Enterprises, Inc. v. Julien Construction Company, 597 P.2d 945 (Wyo.1979); Laird v. Laird, 597 P.2d 463 (Wyo.1979); Overcast v. Baldwin, 544 P.2d 464 (Wyo.1976), cert. denied sub nom. Taylor v. Taylor, 429 U.S. 855, 97 S.Ct. 151, 50 L.Ed.2d 131 (1976); Younglove v. Graham & Hill, 526 P.2d 689 (Wyo.1974); Goodman v. Kelly, 390 P.2d 244 (Wyo.1964); McGinnis v. General Petroleum Corporation, 385 P.2d 198 (Wyo.1963); Flora Construction Company v. Bridger Valley Electric Association, Inc., 355 P.2d 884 (Wyo.1960); Casper National Bank v. Curry, 51 Wyo. 284, 65 P.2d 1116, 110 *54A.L.R. 360 (1937); Douglas Oil Fields v. Hamilton, 17 Wyo. 54, 95 P. 849 (1908); Phillips, et al. v. Hamilton, 17 Wyo. 41, 95 P. 846 (1908). In contravention of this painfully clear rule, the effect of the majority opinion, in this instance, is the same as if it were to rewrite the letter agreement between Andersen and Corbitt so that it addresses the ultimate payment of Cor-bitt’s judgment against Andersen by Andersen’s insurance company. That agreement is quoted in its entirety in the majority opinion, and I must agree with the conclusion of the majority that the agreement is unambiguous. It does not, in any way, approach terms which would resolve the disposition of the $20,000 in the event that Corbitt’s judgment, in fact, was paid.
Properly construed, that agreement provides for a payment of $20,000 by Andersen to Corbitt to secure from Corbitt a covenant not to execute against Andersen personally. After subparagraph (b) of its terms, the agreement goes on to discuss, apparently as additional consideration from Andersen to Corbitt, the assignment of Andersen’s claim against his insurance carrier for its bad faith in not paying Corbitt’s judgment and in not providing adequate representation to Andersen. So far as this record reveals, the insurance carrier, when it paid Corbitt’s judgment, was not in any way advised of this assignment by Andersen to Corbitt. If it had known of that, the conclusion is ineluctable that it would have endeavored to secure a release of that claim rather than simply a satisfaction of Corbitt’s judgment against Andersen. The fact is that Andersen’s bad faith claim against his insurance carrier has not been resolved even in part.
In structuring the legal fiction that the payment of Corbitt’s judgment, in fact, was a partial resolution of Andersen’s bad faith claim, the majority substitutes its superior legal acumen for that of counsel for Andersen and Corbitt. The majority knows that the matter should have been addressed in the agreement, but it was not. The visionary approach which is then pursued is not to rewrite the agreement, a course the majority recognizes is not available. Instead, the majority manufactures other facts to fit the unambiguous agreement of the parties. The net result, while the majority claims it is avoiding double payment to Corbitt, is to deprive Corbitt of $20,000 which he received in exchange for a covenant not to execute against Andersen, a promise which Corbitt faithfully performed.
In my judgment, this majority opinion is such a severe departure from both fact and law that it ought not to be countenanced. I would affirm the summary judgment entered by the district court.

. A legal fiction is defined in Black’s Law Dictionary (5th ed. 1979) at 804 as follows:
"Assumption of fact made by court as basis for deciding a legal question. A situation contrived by the law to permit a court to dispose of a matter, though it need not be created improperly; e.g. fiction of lost grant as basis for title by adverse possession.”